The opinion of the Court was delivered by
Johnston, Ch.
The decree appears to be according to the weight of evidence.
A doubt has been suggested, whether a bill will lie by a mere donee against the donor, to enforce delivery. But no such ground is taken in the appeal; and, if it were, it may be that when the gift is completed, so as to transfer title, the case may stand upon the same footing as a completely declared trust, which a volunteer may enforce against him who created it, though if it were' defective, the Court would not interfere. Decree affirmed, and appeal dismissed.
Dunein, Dargan, and WaRdlaw, CO., concurred.
Deoree affirmed.